17‐4054‐cr 
United States v. Kloszewski 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                    
                           SUMMARY ORDER 
                                          
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 14th day of January, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   RAYMOND J. LOHIER, JR., 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES,     
                   Appellee, 
 
                   ‐v.‐                                      17‐4054 
 


                                        1
GUSTAV KLOSZEWSKI, ALSO KNOWN AS 
GUS,   
                   Defendant‐Appellant, 
                    
RUDY VELASQUEZ, STEVEN GUZMAN, ELVIS 
NUNEZ, JOSEPH ROSARIO, SIAN STAFFORD,   
                   Defendants. 
 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                              Patrick J. Joyce, Law Offices of Patrick 
                                            Joyce, New York, NY. 
 
FOR APPELLEE:                               Benet J. Kearney, Assistant United States 
                                            Attorney (Kimberly J. Ravener, Daniel B. 
                                            Tehrani, Assistant United States Attorneys, 
                                            on the brief), for Geoffrey S. Berman, 
                                            United States Attorney for the Southern 
                                            District of New York, New York, NY.   
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Hellerstein, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

         Gustav Kloszewski was found guilty on four counts following a six‐day 
jury trial in the District Court for the Southern District of New York (Hellerstein, 
J.).    Kloszweski raises six issues on appeal. 

      1.    Kloszewski argues that the district court should have dismissed his 
indictment because the government either destroyed or failed to preserve 
evidence from cooperator Sian Stafford’s cell phone.    We disagree.   

                                           2
       A defendant is entitled to dismissal based on spoliation of evidence if: (1) 
the evidence possessed “exculpatory value that was apparent before it was 
destroyed,” (2) the defendant would be “unable to obtain comparable evidence 
by other reasonably available means,” and (3) the government acted in bad faith.   
United States v. Greenberg, 835 F.3d 295, 303 (2d Cir. 2016) (quotation marks 
omitted); see Illinois v. Fisher, 540 U.S. 544, 547‐48 (2004); California v. 
Trombetta, 467 U.S. 479, 489 (1984).    “Failure to satisfy any of these 
requirements, including a failure to show the Government’s bad faith, is fatal to a 
defendant’s spoliation motion.”    Greenberg, 835 F.3d at 303.    We review a 
decision on such a motion for abuse of discretion, see id., which is not evident 
here. 

      Kloszewski argues that because he does not appear in the videos that show 
the robbery, they support his defense that he was not involved in the charged 
conspiracy to traffic in firearms without a license.    But the government’s case 
was that Kloszewski was the wheelman, not that he entered.    And the videos 
would have further inculpated Kloszewski, as his approval of the recorded 
robbery was audible on a recording in evidence. 

      The government ultimately recovered one video and several photos from 
the phone’s cloud backup.    Kloszewski admitted that the recovered video was 
one he originally requested.    The two additional videos would have been largely 
duplicative. 

       Stafford lost the phone while traveling through an airport.    Kloszewski 
offers no evidence that the government played any role in the loss, let alone that 
it acted in bad faith. 

       2. Kloszewski argues that the government’s failure to produce the contents 
of Stafford’s second cell phone and the district court’s refusal to permit him to 
cross‐examine Agent Cunningham regarding a photograph sent from that phone 
warrant a new trial.    Because this objection is raised for the first time on appeal, 
we review for plain error.    United States v. James, 712 F.3d 79, 96 (2d Cir. 2013). 

      There was no Jencks Act violation.    After Kloszewski’s arrest, Stafford 
used the second phone to communicate with Special Agent Cunningham 

                                          3
regarding other DEA investigations.    Because those communications did not 
relate to Cunningham’s testimony at trial, there was no obligation to produce 
this material to Kloszewski.    See United States v. Pacelli, 491 F.2d 1108, 1118 (2d 
Cir. 1974). 

        The denial of a defendant’s opportunity to impeach a witness for bias is 
reviewed for harmless error.    United States v. Figueroa, 548 F.3d 222, 231 (2d 
Cir. 2008) (citing Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986)).    “While the 
Sixth Amendment guarantees the right to cross‐examine witnesses at trial, the 
scope and extent of cross‐examination are committed to the sound discretion of 
the trial judge.”    United States v. Salameh, 152 F.3d 88, 131 (2d Cir. 1998).    In 
this, judges have “wide latitude.”    Van Arsdall, 475 U.S. at 679. 

      The court was within its discretion in precluding cross‐examination about 
a racy photograph that the cooperator transmitted to Cunningham.    There was 
no evidence that Cunningham ever acted inappropriately; he immediately 
reported the inappropriate photograph (sent after Kloszewski’s arrest) up the 
chain of command and warned Stafford to never send another such picture.   
Cross‐examination on the matter could have confused and distracted the jury. 

     3. Kloszewski argues a violation of the Confrontation Clause based on the 
admission of recorded conversations between himself and cooperators whom the 
government did not call as witnesses.    We reject the argument because the 
cooperators’ recorded statements were not testimonial. 

       “Alleged violations of the Confrontation Clause are reviewed de novo, 
subject to harmless error analysis.” United States v. Vitale, 459 F.3d 190, 195 (2d 
Cir. 2006).    The Confrontation Clause bars “admission of testimonial statements 
of a witness who did not appear at trial unless he was unavailable to testify, and 
the defendant had had a prior opportunity for cross‐examination.”    Crawford v. 
Washington, 541 U.S. 36, 53–54 (2004).    A third party’s statements are 
nontestimonial if used only to provide context, and not for the truth of the matter 
asserted.    See United States v. Burden, 600 F.3d 204, 224–25 (2d Cir. 2010).    The 
admission of recordings that contain the voice of the defendant and a third party 
did not violate the Confrontation Clause because the third party’s statements 


                                          4
were used only to provide context, and not for the truth of what was said.    See, 
e.g., id.; United States v. Paulino, 445 F.3d 211, 216 (2d Cir. 2006); United States v. 
Barone, 913 F.2d 46, 49 (2d Cir. 1990).    Indeed, here, the district court expressly 
so instructed the jury. 

      4. Kloszewski challenges the sufficiency of the evidence on Count Four, 
conspiracy to distribute and possess with intent to distribute marijuana and five 
kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) and 
841(b)(1)(D).    He argues that the government failed to establish venue in the 
Southern District of New York and that (beyond a reasonable doubt) he 
conspired to distribute narcotics weighing at least five kilograms. 

       We review de novo a challenge to the district court’s ruling regarding 
venue.    United States v. Lange, 834 F.3d 58, 69 (2d Cir. 2016).    “The 
Government bears the burden of proving venue by a preponderance of the 
evidence.”    Id.    “Where the Government has prevailed at trial, we review the 
sufficiency of the evidence as to venue in the light most favorable to the 
Government, crediting every inference that could have been drawn in its favor.”   
Id. (internal quotation marks omitted). 

       “Venue is proper for conspiracy charges ‘in any district in which an overt 
act in furtherance of the conspiracy was committed.’”    Id. at 70 (quoting United 
States v. Tzolov, 642 F.3d 314, 319‐20 (2d Cir. 2011)).    On a phone call with 
coconspirators who were in Suffern, New York, Kloszewski discussed plans to 
rob a Florida narcotics dealer and then sell the stolen drugs.    Because the 
discussion was an overt act in furtherance of the drug distribution conspiracy, 
venue in the Southern District of New York was proper.    See United States v. 
Kirk Tang Yuk, 885 F.3d 57, 71 (2d Cir. 2018); United States v. Smith, 198 F.3d 
377, 382 (2d Cir. 1999). 

       We review sufficiency claims “in the light most favorable to the 
government, drawing all reasonable inferences in its favor.”    United States v. 
Gaskin, 364 F.3d 438, 459 (2d Cir. 2004).    We reverse “only if no rational 
factfinder could have found the crimes charged proved beyond a reasonable 
doubt.”    Id. at 459‐60. 


                                           5
       Kloszewski argues that the evidence was insufficient for the jury to find 
that the conspiracy was to distribute five kilograms or more of narcotics, and that 
the evidence at most established a plan to rob a house, with no certainty as to 
what would be stolen. 

       The recordings of Kloszewski’s conversations reveal otherwise.    In one, 
Kloszewski indicated that the target of the robbery possessed between twenty 
and fifty bricks. See A. 993.    The jury heard testimony that a “brick” refers to a 
kilogram of narcotics, usually heroin or cocaine.    Accordingly, the evidence was 
sufficient to sustain Kloszewski’s conviction.   

         5. The district court dismissed Juror #2 for lateness partway through the 
trial.    Kloszewski claims that the juror was nevertheless able to perform his 
duties. 

       A judge may replace jurors who, prior to the time the jury retires to 
consider its verdict, are unable to perform or are disqualified from performing 
their duties.    Fed. R. Crim. P. 24(c); United States v. Gambino, 951 F.2d 498, 502 
(2d Cir. 1991).    “[W]hat, if any, inquiry must be made before deciding whether a 
juror should be excused . . . is committed to the judge’s discretion.    This court 
need only satisfy itself that the district court had sufficient information to make 
an informed decision.”    United States v. Iverson, 897 F.3d 450, 465 (2d Cir. 2018) 
(quoting United States v. Mulder, 273 F.3d 91, 108 (2d Cir. 2001)).   

      The court acted within the bounds of discretion.    Judge Hellerstein 
considered that awaiting the absent juror would have delayed the trial for an 
extended and indeterminate period, and that the juror disregarded his duty.   

      6. We review a sentence for substantive reasonableness “under a 
deferential abuse‐of‐discretion standard.”    Gall v. United States, 552 U.S. 38, 41 
(2007); see United States v. Betts, 886 F.3d 198, 201 (2d Cir. 2018).    “[W]hen 
conducting substantive review, we take into account the totality of the 
circumstances, giving due deference to the sentencing judge’s exercise of 
discretion, and bearing in mind the institutional advantages of district courts.”   
United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (in banc).    A sentence is 
substantively unreasonable “only if it cannot be located within the range of 

                                          6
permissible decisions.”    United States v. Bonilla, 618 F.3d 102, 108 (2d Cir. 2010) 
(internal quotation marks and citations omitted).    “[I]n the overwhelming 
majority of cases, a Guidelines sentence will fall comfortably within the broad 
range of sentences that would be reasonable in the particular circumstances.”   
United States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006), abrogated on other 
grounds by Rita v. United States, 551 U.S. 338, 364 (2007). 

      Kloszewski was sentenced to the low end of the correctly calculated 
guideline range.    Kloszewski argues that his age (58) and his arrest prior to 
completion of the conspiracies merit a below‐guidelines sentence.    But 
Kloszewski has an extensive criminal history, is a career offender, and has not 
been deterred by prior sentences for narcotics offenses.    In any event, we owe 
“due deference” to the district court, and we ignore what weight we ourselves 
would give each factor.    Gall, 552 U.S. at 51.    The sentence is within the range of 
permissible decisions.   

       We have considered Kloszewski’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 
                                         




                                           7